 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 1 of 29 Page ID #:55




 1   HARMEET K. DHILLON (SBN: 207873)
 2   harmeet@dhillonlaw.com
     MARK P. MEUSER (SBN: 231335)
 3   mmeuser@dhillonlaw.com
 4   GREGORY R. MICHAEL (SBN: 306814)
     gmichael@dhillonlaw.com
 5
     DHILLON LAW GROUP INC.
 6   177 Post Street, Suite 700
 7   San Francisco, California 94108
     Telephone: (415) 433-1700
 8   Facsimile: (415) 520-6593
 9   Attorneys for Plaintiff
10                         UNITED STATES DISTRICT COURT FOR
11                        THE CENTRAL DISTRICT OF CALIFORNIA
12                                 SOUTHERN DIVISION
13
     MONICA SIX, a California resident,          Case No.: 8:20-cv-00877-JSF (DFMx)
14
     DEREK and LAURISUE MEDLIN,
15   California residents, BAILEY BATTEN,        FIRST AMENDED COMPLAINT
     a California resident, and KENNETH          FOR DECLARATORY AND
16                                               INJUNCTIVE RELIEF
     BALL, a California resident,
17
            Plaintiffs,                          Judge:    Hon. Josephine L. Staton
18
               v.
19                                                   1) 5TH AMENDMENT RIGHT
     GAVIN NEWSOM, in his official                      TO TRAVEL;
20   capacity as the Governor of California;         2) 5TH AMENDMENT RIGHT
21   XAVIER BECERRA, in his official                    TO LIBERTY;
     capacity as the Attorney General of             3) 14TH AMENDMENT EQUAL
22   California; MARK GHILARDUCCI, in                   PROTECTION;
23   his official capacity as Director of the        4) 5TH & 14TH AMENDMENTS
     Governor’s Office of Emergency                     DUE PROCESS & EQUAL
24
     Services; and SONIA Y. ANGELL, in                  PROTECTION; AND
25   her official capacity as the State Public       5) CAL. CONST. ART. 1, §1
26   Health Officer and Department of Public            RIGHT TO LIBERTY
     Health Director,
27
            Defendants.
28

                                                 1
     First Amended Complaint                                      Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 2 of 29 Page ID #:56




 1         Plaintiffs, Monica Six, a California resident; Derek and LaurieSue Medlin,
 2   California residents; Bailey Batten, a California resident; and Kenneth Ball, a California
 3   resident; through their attorneys, Dhillon Law Group, Inc., bring claims against Gavin
 4   Newsom, in his official capacity as Governor of California; Xavier Becerra, in his
 5   official capacity as Attorney General of California; Mark Ghilarducci, in his official
 6   capacity as Director of the Governor’s Office of Emergency Services; and Sonia Y.
 7   Angell, in her official capacity as the State Public Health Officer and Director of the
 8   California Department of Public Health. Plaintiffs allege and show the Court as follows
 9   (this “Complaint”).
10         1.     On April 27, 2020, Attorney General William Barr sent a memorandum to
11   all United States Attorneys regarding civil rights violations occurring in various states
12   during the coronavirus crisis.1
13         2.     Attorney General Barr stated that “the Constitution is not suspended in
14   times of crisis.”
15         3.     In his memorandum, Attorney General Barr directs all United States
16   Attorneys to identify state directives that could be violating the Constitutional rights
17   and civil liberties of individual citizens. Attorney General Barr then directs that:
18         If a state or local ordinance crosses the line from an appropriate exercise of
19         authority to stop the spread of COVID-19 into an overbearing infringement
20         of constitutional and statutory protections, the Department of Justice may
           have an obligation to address that overreach in federal court.
21
22         4.     This lawsuit is filed to challenge the very type of overbearing infringement
23   of constitutional and statutory protections identified by Attorney General Barr.
24                                     NATURE OF ACTION
25         5.     Defendants have used the Coronavirus pandemic to expand their authority
26   by unprecedented lengths, depriving Plaintiffs and all other residents of California of
27
28
     1
      Available as of May 7, 2020, at: https://cdn.cnsnews.com/attachment/ag_memo_-
     _balancing_public_safety_with_the_preservation_of_civil_rights_0.pdf.
                                                 2
     First Amended Complaint                                           Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 3 of 29 Page ID #:57




 1   fundamental rights protected by the U.S. and California Constitutions, especially but
 2   not limited to, the right to travel, the right to liberty, the right to the equal protection of
 3   the law, and the rights protected by the California Emergency Services Act. It is this
 4   Court’s duty to defend these constitutional and statutory principles by safeguarding the
 5   rights and liberties of Californians that Defendants violate.
 6          6.     This Action presents facial and as-applied challenges to the Governor of
 7   California’s March 19, 2020 Executive Order N-33-20 (the “State Order”) attached here
 8   as Exhibit 1.2
 9          7.     The State Order and Defendants’ enforcement thereof infringe upon (I) the
10   right to travel under the Fifth Amendment, (II) the right to liberty under the Fifth
11   Amendment, (III) the right to the equal protection of the laws under the Fourteenth
12   Amendment, (IV) the rights protected by the California Emergency Services Act, and
13   (V) the right to liberty under Article 1, Section 1 of the California Constitution.
14                                 JURISDICTION AND VENUE
15          8.     This action arises under 42 U.S.C. § 1983 in relation to Defendants’
16   deprivation of Plaintiffs’ fundamental rights to liberty and freedom of travel under the
17   Due Process clause of the Fifth Amendment of the U.S. Constitution, Plaintiffs’ right to
18   equal protection under the Fourteenth Amendment of the U.S. Constitution, and
19   Plaintiffs’ right to liberty under Article 1, Section 1 of the California Constitution.
20          9.     Accordingly, this Court has federal question jurisdiction under 28 U.S.C.
21   §§ 1331 and 1343. This Court has authority to award the requested declaratory relief
22   under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28 U.S.C. §
23   1343(a); and attorneys’ fees and costs under 42 U.S.C. § 1988.
24          10.    The Central District of California is the appropriate venue for this action
25   pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is the District in which
26
27
     2
28    Available as of May 7, 2020, at: https://covid19.ca.gov/img/Executive-Order-N-33-
     20.pdf.
                                                 3
     First Amended Complaint                                              Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 4 of 29 Page ID #:58




 1   Defendants maintain offices, exercise their authority in their official capacities, and will
 2   enforce the State Order; and it is the District in which substantially all of the events
 3   giving rise to the claims occurred.
 4                                           PARTIES
 5         11.    Plaintiff Monica Six is a resident of Orange County, California. On
 6   February 2, 2020, she became engaged to her fiancé. They excitedly planned their
 7   wedding for the second anniversary of their first date: April 21, 2020. They booked a
 8   wedding venue in Dana Point, Orange County, California. They purchased numerous
 9   wedding decorations and favors with the wedding date printed or engraved on them.
10   They printed and mailed dated invitations to their guests just days before the official
11   shut-down. The State Order caused Six’s wedding venue to cancel its contract with her.
12   Her wedding has now been rescheduled for later this summer, but the indefinite
13   duration of the State Order makes it uncertain whether she will be able to get married
14   on the new date, either. Without any certainty as to the end date of the State Order, she
15   is unable to re-purchase invitations or decorations for her rescheduled wedding date.
16   This has caused her significant financial hardship as well as ruined her idyllic wedding
17   plans to get married in a special anniversary. That opportunity is now lost forever.
18         12.    Plaintiffs Derek and LaurieSue Medlin (“the Medlins”) are residents of
19   California. Their 20-year-old special-needs son functions at approximately a 5-year-old
20   level. He lives at a non-medical residential home apart from his parents that provides
21   24/7 care. The Medlins are accustomed to visiting their son several times a week for at
22   least two hours at a time. They even take him home with them for short periods of time
23   each week. Ever since his school ended abruptly, their son has been confused about
24   what is going on. Due to the State Order, their son’s home is restricting their visits with
25   their son to 30 minutes twice weekly. The Medlins are required to go to his home, let
26   themselves into the fenced-in pool area, and talk to him through a 5-foot tall mesh
27   fence. Mrs. Medlin is barely tall enough to see her son over the fence. They all wear
28   masks and gloves. The Medlins’ son does not have the capacity to understand why his

                                                  4
     First Amended Complaint                                           Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 5 of 29 Page ID #:59




 1   parents will not come closer to him or visit him as often as they used to. He has had two
 2   mental breakdowns since the imposition of the State Order. He has harmed himself in
 3   the past, and the State Order has greatly increased the likelihood that he will do so
 4   again. It is harming his mental and emotional well-being. For the Medlins, it is
 5   excruciating to be forcibly separated from their son, to not know how he is doing, and
 6   be unable to give their son the physical affirmation and affection that he needs and is
 7   accustomed to.
 8         13.    Plaintiff Bailey Batten (“Batten”) is a high school senior in San Diego
 9   County. The State Order has dramatically harmed her educational experience and her
10   collegiate opportunities. She has missed out on school events including the prom, her
11   soccer banquet, and her graduation ceremony which were all cancelled due to the State
12   Order. She is a second-generation graduate from the same school as her mother, and her
13   relatives from California and out of state were planning to attend the graduation.
14   Further, the State Order is significantly harming her college plans to begin studies in the
15   fall to become a doctor. She is not allowed to practice for the advanced placement
16   exams with her peers and friends and is forced to study on her own. These exams are
17   critical to qualifying for scholarships. The possibility that the State Order could remain
18   in place indefinitely is forcing her to give up her dreams to pick a college that would
19   best suit her aspirations. Instead, she may be forced to settle for a local college that is
20   not an ideal fit for her degree program, which could still be closed for the fall semester
21   due to the State Order. The State Order has disrupted her senior year of high school and
22   is threatening to derail her college plans. Without being able to properly study for
23   advanced placement exams, she may completely miss out on opportunities that she
24   would have enjoyed if the State Order had not been imposed.
25         14.    Plaintiff Kenneth Ball (“Ball”) is a resident of Butte County. He is a
26   musician with over 60 years of experience playing reed instruments. He is a member of
27   the Chico Community Concert Band. They used to perform in a variety of venues, both
28   private and city-wide. Their gigs included the Thursday night Farmer’s Market event

                                                   5
     First Amended Complaint                                            Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 6 of 29 Page ID #:60




 1   and the Friday night Concert in the Plaza. All this ended with the imposition of the State
 2   Order. All of Ball’s events have been cancelled. Even worse, he is also prohibited from
 3   practicing his instrument with his fellow musicians. Although his instrument cannot be
 4   played while wearing a mask, his band has access to facilities where each of the
 5   musicians can maintain safe social distancing and avoid spreading any infection. Yet
 6   the State Order bans him and his fellow musicians from even this opportunity. He is
 7   restricted now to playing solos on his saxophone for his Wednesday night men’s Bible
 8   study via Zoom video conferencing. Music is an emotional outlet for Ball, his fellow
 9   musicians, and everyone who listens to them play. The State Order’s ban of Ball’s
10   musical pursuits is devastating to him and his fellow musicians.
11         15.    Defendant Gavin Newsom (“Newsom”) is made a party to this Action in
12   his official capacity as the Governor of California. See, e.g., Ex Parte Young, 209 U.S.
13   123 (1908). The California Constitution vests the “supreme executive power of the
14   State” in the Governor, who “shall see that the law is faithfully executed.” Cal. Const.
15   Art. V, § 1. Also, Newsom signed the State Order on March 19, 2020.
16         16.    Defendant Xavier Becerra (“Becerra”) is made a party to this Action in his
17   official capacity as the Attorney General of California. See, e.g., Ex Parte Young, supra.
18   Under California law, Becerra is the chief law enforcement officer with supervision
19   over all sheriffs in the State. Cal. Const. Art. V, § 13.
20         17.    Defendant Mark Ghilarducci (“Ghilarducci”) is made a party to this Action
21   in his official capacity as Director of the Governor’s Office of Emergency Services.
22   See, e.g., Ex Parte Young, supra. Under the State Order, Ghilarducci is tasked with
23   enforcement of the State Order.
24         18.    Defendant Sonia Y. Angell, MD, MPH (“Dr. Angell”) is made a party to
25   this Action in her official capacity as the Director and State Public Health Officer. See,
26   e.g., Ex Parte Young, supra. Dr. Angell is sued herein in her official capacity to
27
28

                                                   6
     First Amended Complaint                                          Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 7 of 29 Page ID #:61




 1   challenge the constitutionality of her office’s list of “Essential Critical Infrastructure
 2   Workers” issued to complement Newsom’s Executive Order.3
 3         19.    Each Defendant acted under color of state law with respect to all acts or
 4   omissions alleged here.
 5                                 FACTUAL ALLEGATIONS
 6         20.    On or about March 13, 2020, President Donald J. Trump proclaimed a
 7   National State of Emergency as a result of the threat of the emergence of a novel
 8   coronavirus, COVID-19.4
 9         21.    Since the initial outbreak of COVID-19 in the United States in February
10   and March 2020, the federal government’s projections of the anticipated national death
11   toll related to the virus has decreased substantially. Despite such revisions, Defendants
12   have increasingly restricted or banned constitutionally-protected activities.5 6
13                             GOVERNOR NEWSOM’S ACTIONS
14         22.    On or about March 4, 2020, Newsom proclaimed a State of Emergency
15   because of the COVID-19 threat.7
16         23.    On or about March 19, 2020, Newsom issued Executive Order N-33-20 in
17   which he ordered “all residents … to immediately heed the current State public health
18   directive[]” of that same date.8
19
20   3
       Available as of May 7, 2020, at:
21   https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf.
     4
       Available as of May 7, 2020, at: https://www.whitehouse.gov/presidential-
22   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-
23   disease-covid-19-outbreak/.
     5
       See, e.g.,
24   https://www.usatoday.com/story/news/investigations/2020/04/09/coronavirus-deaths-u-
25   s-could-closer-60-k-new-model-shows/5122467002/.
     6
26     See, e.g., https://www.wsj.com/articles/surfs-upand-so-are-tensionsafter-california-
     closes-beaches-11588539203.
27   7
       Available as of May 7, 2020, at: https://www.gov.ca.gov/wp-
28   content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf.
     8
       See, supra, n.2. The State Public Health Directive was included in the State Order.
                                                  7
     First Amended Complaint                                            Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 8 of 29 Page ID #:62




 1          24.   The state public health directive requires “all individuals living in the State
 2   of California to stay home or at their place of residence except as needed to maintain
 3   continuity of operations of the federal critical infrastructure sectors[.]”9
 4          25.   The public health directive provides that its directives “shall stay in effect
 5   until further notice.” Ex. 1.10
 6          26.   None of the powers explicitly granted under the California State
 7   Emergency Services Act allow Newsom to sequester every Californian within their
 8   homes.11
 9          27.   Under the California States Emergency Services Act, the only powers
10   restricting freedom of travel were granted in very limited measure to local authorities in
11   a local emergency, not the Governor in a statewide emergency.12
12   NEWSOM ARBITRARILY EXEMPTS CERTAIN BUSINESSES—INCLUDING
13        CANNABIS RETAIL STORES—FROM THE STATE ORDER WITHOUT A
14                             COMPELLING STATE INTEREST
15          28.   The State Order went on to acknowledge that the federal government had
16   “identified 16 critical infrastructure sectors whose assets, systems, and networks,
17   whether physical or virtual, are considered so vital to the United States that their
18   incapacitation or destruction would have a debilitating effect on security, economic
19   security, public health or safety, or any combination thereof” such that Newsom ordered
20   that “Californians working in these 16 critical infrastructure sectors continue their work
21   because of the importance of these sectors to Californians’ health and well-being.”13
22
23
24
25
     9
26     Id.
     10
        Id.
27   11
        Cal. Gov’t Code § 8565, et seq.
     12
28      Cal. Gov’t Code § 8634 (authorizing local curfews under very limited circumstances).
     13
        See, supra, n.2.
                                                8
     First Amended Complaint                                            Case No. 8:20-cv-00877
 Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 9 of 29 Page ID #:63




 1         29.    Newsom then made arbitrary exceptions, including declaring that cannabis
 2   retail stores were “essential” after pressure from the United Cannabis Business
 3   Association.14
 4         30.    On or about March 22, 2020, the California Public Health Officer
 5   designated a list of “Essential Critical Infrastructure Workers.” This list was updated on
 6   April 28, 2020.15 This list included cannabis.
 7         31.    The federal guidelines for essential infrastructure that Newsom referenced
 8   in the State Order make no mention of cannabis retail stores.16
 9         32.    Further, cannabis retail stores operate in violation of federal law. Taylor v.
10   United States, ____ U.S. ____, 136 S. Ct. 2074, 2080 (2016).
11         33.    The State Order permits violations of federal law, but prohibits the
12   Plaintiffs from exercising their constitutional rights to liberty and to travel and to enjoy
13   the equal protection of the laws.
14               THE STATED PURPOSE OF THE STATE ORDER WAS TO
15          “BEND THE CURVE,” OR REDUCE TRANSMISSION RATES TO
16                                  MANAGEABLE LEVELS
17         34.    At a press conference on March 19, 2020, Newsom repeatedly said the
18   rationale for the State Order was to “bend the curve.”17 He also said “[t]he point of the
19   stay at home order is to make those numbers moot”18 and put them “in the dustbin of
20   history.”19 He added that one goal was to slow down transmission enough to reduce the
21
22   14
        See, e.g., https://www.wsj.com/articles/california-deems-pot-an-essential-
23   coronavirus-business-11585005903 (last visited on May 7, 2020).
     15
        See, supra, n.3.
24   16
        Available as of May 7, 2020, at: https://www.cisa.gov/identifying-critical-
25   infrastructure-during-covid-19.
     17
26      March 19, 2020 press briefing at 0:30-0:35, 8:10-8:20, 10:00-10:15, 24:20-24:30,
     33:45-33:55, and 35:17-36:00, available as of May 7, 2020 at:
27   https://www.youtube.com/watch?v=8OeyeK8-S5o.
     18
28      Id. at 35:10-35:20.
     19
        Id. 33:55-34:05.
                                                  9
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 10 of 29 Page ID #:64




 1   strain it might place on hospital resources.20 It is this laudable goal of “bending the
 2   curve,” that Newsom has now tossed into the dustbin, in favor of an ever-shifting
 3   goalpost just out of reach of California’s citizens.
 4         35.      In a letter he wrote to President Trump the day before on March 18, 2020,
 5   Newsom projected that 56 percent of Californians, or roughly 25.5 million people,
 6   could be infected over the next eight weeks.21
 7         36.      His letter went on to say that “[i]n some parts of our state, our case rate is
 8   doubling every four days.”22
 9         37.      Newsom expounded on these numbers at his March 19 press conference.
10   He explained that a hospitalization rate of 20 percent could mean that California would
11   face a shortfall of 19,543 hospital beds above the state’s current capacity of
12   approximately 78,000 beds.23 He added that California had a surge capacity of 10,207
13   additional beds that could partially offset this shortfall.24 Thus, he was predicting a total
14   shortfall of approximately 9,336 beds.25
15         38.      Mark Ghaly, the governor’s Secretary of Health and Human Services,
16   explained that the state came up with the 56 percent estimate by “[u]sing the available
17   literature, advice from the CDC and our understanding and experience in California, we
18   applied a variety of different measures that looked at an attack rate, that looked at the R 0
19   … we looked at … hospitalization rates that we had available as well as other outcome
20   measures.”26
21
22
23
     20
        Id. at 5:42-8:09.
24   21
        Available as of May 7, 2020, at: https://www.gov.ca.gov/wp-
25   content/uploads/2020/03/3.18.20-Letter-USNS-Mercy-Hospital-Ship.pdf.
     22
26      Id.
     23
        March 19, 2020 press briefing, supra, at 5:40-7:32.
27   24
        Id. at 7:20-7:40.
     25
28      Id.
     26
        Id. at 28:49-31:11.
                                                 10
     First Amended Complaint                                             Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 11 of 29 Page ID #:65




 1          39.    The Secretary also stated that “[w]e knew that the attack rate of 56 percent
 2   that we chose was somewhat in the middle between the high-end and the low-end of
 3   what we’d seen in the literature . . . .”27
 4          40.    Newsom admitted that his numbers did not account for any mitigation
 5   measures put in place. Rather, those numbers assumed that “we’re just along for the
 6   ride[.]”28
 7          41.    Contrastingly, several infectious disease experts, including Professor of
 8   Epidemiology John P.A. Ioannidis of Stanford University, called this an extreme, worst-
 9   case scenario that was unlikely to happen.29 They proved correct.
10        NEWSOM ADMITS AND DATA SHOWS THAT THE CURVE HAS BEEN
11                BENT, SO THE STATE ORDER SHOULD BE TERMINATED
12          42.    On April 16, 2020, during a briefing, Newsom stated that “[we] have
13   successfully bent and arguably flattened the curve in the state of California.”30
14          43.    As of May 5, 2020, nearly seven weeks after Newsom’s announcement, the
15   number of COVID-19 cases so far in California according to the California Department
16   of Public Health is 58,815 with the total number of confirmed cases requiring
17   hospitalization—including ICU treatment—was 4,474.31
18
19
20
     27
21      Id.
     28
        Id. at 24:20-24:40.
22   29
        Newsom: 56 % of Californians Could Get Coronavirus If Nothing Is Done, San
23   Francisco Chronicle, March 19, 2020, available as of May 7, 2020 at:
     https://webcache.googleusercontent.com/search?q=cache:sokxG9_b-
24   2oJ:https://www.sfchronicle.com/health/article/Newsom-56-of-Californians-could-get-
25   coronavirus-15144438.php+&cd=1&hl=en&ct=clnk&gl=us.
     30
26      April 16, 2020 briefing by the Governor at 37:20, transcript available as of May 7,
     2020, at: https://www.rev.com/blog/transcripts/gov-gavin-newsom-california-covid-19-
27   briefing-transcript-april-16.
     31
28      https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
     (last visited on May 7, 2020).
                                               11
     First Amended Complaint                                          Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 12 of 29 Page ID #:66




 1         44.       As of May 5, 2020, according to the California Department of Public
 2   Health, the total number of suspected COVID-19 cases—including ICU treatment—
 3   was 1,622. Adding these together yields a total of 6,096 patients requiring
 4   hospitalization statewide.32
 5         45.       These numbers were compiled from the reports of 98% of all hospitals in
 6   California.33
 7         46.       This is a far cry from the 20 % hospitalization rate of the 56 percent
 8   infection rate predicted by Newsom in his March 19, 2020, press conference. Such
 9   figures would represent approximately 5 million Californians. Without minimizing its
10   significance, 6,096 patients statewide when compared to Newsom’s projection of 25.5
11   million infections, over 5 million total hospitalizations, nearly 100,000 simultaneous
12   hospitalizations, and a 9,336-bed shortfall, shows at a minimum that Newsom has relied
13   on grossly faulty numbers since the imposition of the State Order. Neither the
14   California infection rate nor hospitalization rate are anywhere near Newsom’s
15   estimates.
16         47.       On information and belief, part of the data that Newsom depended on for
17   his claim of 25.5 million infections in California within eight weeks in his March 18,
18   2020, letter was the initial rate of infection in Wuhan, the originating epicenter of
19   COVID-19. Then, the numbers apparently showed a frightening R 0 of 5.7.34
20
21
22
23
     32
        Id.
24   33
        As of May 7, 2020, available at: https://public.tableau.com/views/COVID-
25   19PublicDashboard/Covid-
26   19Hospitals?%3Aembed=y&%3Adisplay_count=no&%3AshowVizHome=no.
     34
        Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High
27   contagiousness and rapid spread of severe acute respiratory syndrome coronavirus 2. As
28   of May 7, 2020, available at: https://doi.org/10.3201/eid2607.200282 and:
     https://wwwnc.cdc.gov/eid/article/26/7/20-0282_article.
                                                  12
     First Amended Complaint                                            Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 13 of 29 Page ID #:67




 1         48.     However, now the R0 of COVID-19 without mitigation efforts is
 2   understood to be approximately 2.2-2.7.35 With mitigation efforts, the R0 of COVID-19
 3   has been driven further down.
 4         49.     The current R0 for California is estimated to be 0.83 and has remained at or
 5   below 0.84 since approximately April 21, 2020.36
 6         50.     Effective lowering of the R0 of COVID-19 need not be done with
 7   draconian shutdown orders. Social distancing and facial coverings suffice. For example,
 8   one factor attributed to South Korea and Japan’s relatively low COVID-19 cases—
 9   despite the lack of extensive shutdowns—is the cultural practice of bowing to one
10   another in greeting instead of shaking hands.37 Even in countries that have imposed
11   shutdowns, such practices have also been credited for avoiding high infection rates.
12   India and Thailand, with their practice of greeting others with prayer hands, are such
13   examples.38
14         51.     On April 27, 2020, a revised study released by a team at Stanford
15   University estimated that, based on antibody tests of 3,300 people, as much as 4.16% of
16   Santa Clara County’s population (81,000 people), had already contracted COVID-19 by
17   April 3 and 4, 2020.39 Santa Clara had 39 deaths as of April 4, 202040 out of a county
18   population of 1,927,852.17.41 This means that the death rate of those who had COVID-
19   19 is 0.048%.
20
21   35
        Id.
22   36
        As of May 7, 2020, available at: https://rt.live/.
     37
23      As of May 7, 2020, available at:
     https://www.nytimes.com/2020/05/03/world/asia/coronavirus-spread-where-why.html.
24   38
        Id.
     39
25      As of May 7, 2020, accessible at:
26   https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2.full.pdf.
     40
        As of May 7, 2020, accessible at: https://www.santaclaraca.gov/i-want-to/stay-
27   informed/newsroom/coronavirus-updates/archived-covid-19-news-updates.
     41
28      As of May 7, 2020, available at:
     https://www.census.gov/quickfacts/fact/table/santaclaracountycalifornia/PST045219.
                                                  13
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 14 of 29 Page ID #:68




 1         52.    On April 10, 2020, Los Angeles County had 8,430 confirmed cases 241
 2   deaths;42 on April 11, 2020, Los Angeles County had 8,873 cases and 265 deaths, for an
 3   approximate death rate of 2.98 percent.43 On April 20, 2020, the preliminary results of a
 4   collaborative antibody study done between the University of South California and the
 5   Public Health Department of Los Angeles County were released. Based on 863 tests,
 6   researchers estimated that as many as 5.6 percent of the L.A. County’s population, or
 7   442,000, already had COVID-19 on April 10 and 11.44
 8         53.    A similar antibody test in and by New York City showed that 21 percent of
 9   the population (1,763,737) were infected with COVID-19.45 With the current number of
10   confirmed deaths (12,571),46 the putative death rate is 0.71 percent.
11         54.    A similar antibody study by Miami-Dade County told a similar story: the
12   confirmed number of deaths (1,268)47 divided by the estimated number of infections
13   (221,000)48 gave a putative death rate of 0.57 percent. Each of these studies indicates
14
15
     42
16      As of May 7, 2020, accessible at:
     http://publichealth.lacounty.gov/phcommon/public/media/mediapubdetail.cfm?unit=me
17   dia&ou=ph&prog=media&prid=2309.
     43
18      As of May 7, 2020, accessible at:
     http://publichealth.lacounty.gov/phcommon/public/media/mediapubdetail.cfm?unit=me
19
     dia&ou=ph&prog=media&prid=2311.
20   44
        As of May 7, 2020, accessible at:
21   http://www.publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?
     prid=2328.
22   45
        As of May 7, 2020, accessible
23   at:https://www.nytimes.com/2020/04/23/nyregion/coronavirus-antibodies-test-ny.html.
     The estimated population of NYC is 8,398,748 as of July 1, 2018 per
24   https://www.census.gov/quickfacts/newyorkcitynewyork.
     46
25      As of May 7, 2020, accessible at: https://www1.nyc.gov/site/doh/covid/covid-19-
26   data.page.
     47
        As of May 7, 2020, accessible at:
27   https://www.miamiherald.com/news/coronavirus/article242395581.html.
     48
28      As of May 7, 2020, accessible at: https://www.miamidade.gov/releases/2020-04-24-
     sample-testing-results.asp.
                                                 14
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 15 of 29 Page ID #:69




 1   that the COVID-19 mortality rate falls significantly short of those associated with other
 2   epidemics, including the 1917-1918 Spanish Flu, believed to have caused at least 2.5
 3   percent of the infected to die.49
 4         55.    Studies and health data show that the State Order would not only be of no
 5   benefit to preventing the transmission of COVID-19 or death from it—it could actually
 6   be detrimental to such efforts.
 7         56.    First, open air and sunlight (whether the mechanism of action is UV
 8   radiation or thermal energy) reduce the likelihood of transmission; the open air
 9   seemingly dissipates viruses to a negligible amount,50 while sunlight lessens the lifetime
10   of an infectious, viral particle.51 52 A Department of Homeland Security official
11   revealed that the preliminary results from a study showed that sunlight and high
12   temperatures could destroy a COVID-19 viral particle within minutes.53
13         57.    Second, COVID-19 seems to most severely affect those with underlying
14   medical issues. The lack of access to fresh air, sunlight, exercise and social
15   companionship (even from six feet away) may be detrimental, if not downright deadly,
16   to the physical and psychological health of humans.54 Substance abuse relapse, lower
17
18
     49
        As of May 7, 2020, accessible at:
19
     https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3291398.
20   50
        As of May 7, 2020, accessible at:
21   https://www.medrxiv.org/content/10.1101/2020.04.04.20053058v1.
     51
        As of May 7, 2020, accessible at:
22   https://www.sciencedirect.com/science/article/pii/S016609340400179X (similar
23   coronavirus, the one that causes the SARS outbreak, is vulnerable to UV radiation).
     52
        As of May 7, 2020, accessible at: https://www.newsweek.com/sunlight-
24   killscoronavirus-scientist-1500012.
     53
25      As of May 7, 2020, accessible at: https://www.reuters.com/article/us-health-
26   coronavirus-trump/sunlight-heat-and-humidity-weaken-coronavirus-u-s-officialsays-
     idUSKCN2253SA.
27   54
        City Council meeting with video showing discussions with doctors at Hoag Hospital
28   about observing increase in at 11:55-12:10, available as of May 7, 2020 at:
     http://newportbeach.granicus.com/MediaPlayer.php?view_id=44&clip_id=3477.
                                                 15
     First Amended Complaint                                          Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 16 of 29 Page ID #:70




 1   immune system response, and higher risks for other medical conditions leaves one more
 2   vulnerable to COVID-19 transmission, infection, and death.55
 3         58.    Finally, official health bodies do not recommend the closure of public
 4   spaces and or the implementation of major, internal travel restrictions. For example, the
 5   CDC’s official mitigation guidelines for COVID-19 make no mention of closing public
 6   parks or breaches.56 WHO and European CDC guidelines also advise against “internal
 7   travel restrictions” during a pandemic because they have little effect on reducing
 8   transmission, while imposing huge social and economic costs.57 There is little to no
 9   scientific support for Defendants’ shutdowns of local and state beaches, parks, and
10   other open spaces.
11         59.    The State Order should be terminated because: (1) the State and the people
12   of California are now aware through public information campaigns and the procurement
13   of medical resources for COVID-19; (2) the citizenry has been educated on and is
14   implementing attack rate mitigation efforts through social distancing, hygiene, mask
15   wear, and other means; (3) the information the State Order was based on was flawed;
16   and (4) the attack rate has been reduced to a manageable level which other governments
17   have used as a rule of thumb to lift COVID-19 restrictions.
18
19   55
        As of May 7, 2020, accessible at: https://www.cdc.gov/coronavirus/2019-ncov/need-
20   extra-precautions/groups-at-higher-risk.html.
     56
21      As of May 7, 2020, available at: https://www.cdc.gov/coronavirus/2019-
     ncov/downloads/community-mitigation-strategy.pdf.
22   57
        “There is limited evidence for the effectiveness of internal travel restrictions, and it
23   has legal, ethical and economic implications. Although 37% of national pandemic
     preparedness plans of Member States have travel restriction plans as a component of
24   NPIs (65), the acceptability is still undetermined.” World Health Organization,
25   Nonpharmaceutical public health measures for mitigating the risk and impact of
26   epidemic and pandemic influenza, at p. 71, as of May 7, 2020, available at:
     https://apps.who.int/iris/bitstream/handle/10665/329438/9789241516839-eng.pdf?ua=1;
27   see also European Centre for Disease Prevention and Control, Public Health Measures
28   for Influenza Pandemics, p. 9, § 12 (“Internal travel restrictions [have] minor delaying
     effect[s and] [m]assive [costs and risks], including social disruption.”).
                                                  16
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 17 of 29 Page ID #:71




 1   CALIFORNIA FEDERAL COURTS ARE TREATING FEDERAL AND STATE
 2                          EXECUTIVE ORDERS DIFFERENTLY
 3         60.    A troubling dichotomy has emerged in California federal courts during the
 4   COVID-19 pandemic.
 5         61.    Some courts have given broad deference to the state executive branch,
 6   even when it infringes upon fundamental rights, such as by the State Order.58
 7         62.    At the same time, other courts have closely scrutinized the constitutionality
 8   of the exercise of federal executive power, striking down many executive actions taken
 9   by President Trump.
10         63.    For example, in United States v. California, 921 F.3d 865 (9th Cir. 2019),
11   the Court allowed states to order state law enforcement to be uncooperative with federal
12   immigration authorities.
13         64.    Similarly, in California v. Trump, 407 F.Supp.3d 869, 892 (N.D. Cal.
14   2019), the court gave a close reading to 10 U.S.C. § 2801(a)’s use of the term “military
15   installation” to bar President Trump’s use of military funds for a border wall despite
16   acknowledging that he was in the right in his declaration of a state of emergency.
17         65.    Finally, in Innovation Law Lab v. Wolf, 951 F.3d 1073, 1087-88 (9th Cir.
18   2020), the Court went so far as to cite U.S. obligations to asylum seekers under a U.N.
19   refugee treaty in rejecting President Trump’s rule that asylum seekers “must enter
20   through official port of entry.”
21         66.    California’s federal courts have treated claims challenging executive
22   actions, including under emergency authority, very differently depending upon which
23   executive is claiming broad deference.
24
25   ///
26
27
     58
28    Gish v. Newsom, 5:20-cv-00755, Doc. #51 (D.C. C.D 4/23/20); Cross Culture
     Christian Center v. Newsom, 2:20-cv-00832, Doc. #23 (D.C. E.D. 5/5/20)
                                             17
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 18 of 29 Page ID #:72




 1                                FIRST CLAIM FOR RELIEF
 2    VIOLATION OF THE FIFTH AMENDMENT OF THE U.S. CONSTITUTION
 3                       Right to travel as enforced by 42 U.S.C. § 1983
 4                           (By All Plaintiffs against All Defendants)
 5         67.    Plaintiffs incorporate herein by reference each and every allegation
 6   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 7         68.    While not explicitly defined in the U.S. Constitution, the Supreme Court
 8   has “acknowledged that certain unarticulated rights are implicit in enumerated
 9   guarantees. … Yet these important but unarticulated rights [association, privacy,
10   presumed innocence, etc.] have nonetheless been found to share constitutional
11   protection in common with explicit guarantees.” Richmond Newspapers, Inc. v.
12   Virginia, 448 U.S. 555, 579-580 (1980).
13         69.    “The right to travel is a part of the liberty of which the citizen cannot be
14   deprived without the due process of law under the Fifth Amendment.” Kent v. Dulles,
15   357 U.S. 116, 127 (1958).
16         70.    Courts have found that “[f]reedom of movement is kin to the right of
17   assembly and to the right of association. These rights may not be abridged.” Aptheker v.
18   Secretary of State, 378 U.S. 500, 520 (1964) (Douglas, J., concurring). “Once the right
19   to travel is curtailed, all other rights suffer, just as when curfew or home detention is
20   placed on a person.” Id.
21         71.    The Supreme Court has found that this right to travel includes in-state,
22   intra-state, or foreign travel. See e.g. Kent v. Dulles, 357 U.S. at 126 “Freedom of
23   movement across frontiers in either direction, and inside frontiers as well, was a part of
24   our heritage.”
25         72.    The reason that the right to travel is fundamental is because “[f]reedom of
26   movement, at home and abroad, is important for job and business opportunities – for
27   cultural, political, and social activities – for all the commingling which gregarious man
28   enjoys.” Aptheker, 378 U.S. at 519-520 (1964); see also Kent, 357 U.S. at 126 (“[t]ravel

                                                  18
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 19 of 29 Page ID #:73




 1   abroad, like travel within the country, may be necessary for a livelihood. It may be as
 2   close to the heart of the individual as the choice of what he eats, or wears, or reads.
 3   Freedom of movement is basic in our scheme of values”).
 4          73.    Even though California remains in a declared state of emergency, and
 5   people may abuse the right to travel, citizens do not lose their Constitutional rights. See
 6   Aptheker, 378 U.S. at 520 “Those with the right of free movement use it at times for
 7   mischievous purposes. But that is true of many liberties we enjoy. We nevertheless
 8   place our faith in them, and against restraint, knowing that the risk of abusing liberty so
 9   as to give rise to punishable conduct is part of the price we pay for this free society.”
10          74.    When a government practice restricts fundamental rights such as the right
11   to travel, it is subject to strict scrutiny, and may be justified only if it furthers a
12   compelling government purpose, and, even then, only if no less restrictive alternative is
13   available. See, e.g. Memorial Hospital v. Maricopa County, 415 U.S. 250, 257-258
14   (1974); Dunn v. Blumstein, 405 U.S. 330, 339-341 (1972); Shapiro v. Thompson, 394
15   U.S. 618, 89 (1969), Maher v. Roe, 432 U.S. 464, 488 (1977).
16          75.    The State Order mandates that Californians stay at home, and shut down
17   their “Non-Essential” businesses.
18          76.    The State Order caused Six’s wedding venue to cancel its contract with
19   her.
20          77.    The State Order violates Six’s fundamental constitutional right to liberty in
21   the form of her right to marry.
22          78.    The State Order violates the Medlins’ fundamental constitutional right to
23   visit their son and spend time with him.
24          79.    The State Order violates Batten’s fundamental rights of free association
25   and travel.
26          80.    The State Order violates Balls’ fundamental rights of free association,
27   travel, and the right to earn a living.
28          81.    Unless enjoined, Defendants will act under color of state law to deprive

                                                    19
     First Amended Complaint                                              Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 20 of 29 Page ID #:74




 1   Plaintiffs of their right to travel as protected by the Due Process Clause.
 2         82.     Plaintiffs have no adequate remedy at law and will suffer serious and
 3   irreparable harm to their constitutional rights unless Defendants are enjoined from
 4   implementing and enforcing the State Order.
 5         83.     Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 6   declaratory relief and temporary, preliminary, and permanent injunctive relief
 7   invalidating and restraining enforcement of the State Order.
 8         84.     Plaintiffs found it necessary to engage the services of private counsel to
 9   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
10   attorneys’ fees pursuant to 42 U.S.C. § 1988.
11                               SECOND CLAIM FOR RELIEF
12              VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH
13                      AMENDMENT OF THE U.S. CONSTITUTION
14                       Right to liberty as enforced by 42 U.S.C. § 1983
15                           (By All Plaintiffs against All Defendants)
16         85.     Plaintiffs incorporate herein by reference each and every allegation
17   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
18         86.     The Fifth Amendment of the U.S. Constitution declares that “[n]o person
19   shall … be deprived of life, liberty, or property without due process of law.”
20         87.     The Due Process clause “forbids the government to infringe [on]
21   fundamental liberty interests at all, no matter what process is provided, unless the
22   infringement is narrowly tailored to serve a compelling state interest.” Washington v.
23   Glucksberg, 521 U.S. 702, 721 (1997) (internal quotations omitted).
24         88.     This applies to “fundamental rights and liberties which are deeply rooted in
25   this Nation’s history and tradition and implicit in the concept of ordered liberty.”
26   Chavez v. Martinez, 538 U.S. 760, 775 (2003) (internal quotations and citations
27   omitted) (partially overruled on other grounds by Saucier v. Katz, 533 U.S. 194
28   (2001)).

                                                 20
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 21 of 29 Page ID #:75




 1         89.    Substantive due process “includes more than the absence of physical
 2   restraint.” Washington v. Glucksberg, 521 U.S. 702, 719 (1997) (citation omitted).
 3         90.    It protects—in addition to all the enumerated freedoms in the Bill of
 4   Rights—a wide array of liberties including the right to marry,59 to have children,60 to
 5   direct your children’s education,61 to privacy,62 and to refuse unwanted medical
 6   treatment.63 Id. 521 U.S. at 720.
 7         91.    Citizens also have a fundamental right to be free from confinement without
 8   due process of law. Hamdi v. Rumsfeld, 542 U.S. 507, 531 (2004).
 9         92.    It is self-evident that the right to freely come and go from one’s home is a
10   fundamental right. See Aptheker, 378 U.S. at 520.
11         93.    The “involuntary confinement of an individual for any reason, is a
12   deprivation of liberty which the State cannot accomplish without due process of law.”
13   Connor v. Donaldson, 422 U.S. 563, 580 (1975). Also, any “confinement must cease
14   when those reasons [giving rise to it] no longer exist.” Id.
15         94.    Quarantine laws may be permitted as to infected individuals, but not the
16   public at large. Robinson v. State of California, 370 U.S. 660, 666 (1962).
17         95.    A quarantine law that banned introduction of cattle into a state for several
18   months of the year regardless of whether the cattle were diseased or not was held to be
19   unconstitutional. Railroad Company v. Husen, 95 U.S. 465, 473 (1877).
20         96.    The State Order mandates that Californians stay at home and shut down
21   their “non-essential” businesses.
22         97.    This caused Six’s wedding venue to cancel its contract with her.
23         98.    The State Order violated and is still violating Six’s fundamental
24
     59
25      Loving v. Virginia, 388 U. S. 1 (1967).
     60
26      Skinner v. Oklahoma ex rel. Williamson, 316 U. S. 535 (1942).
     61
        Meyer v. Nebraska, 262 U. S. 390 (1923); Pierce v. Society of Sisters, 268 U. S. 510
27   (1925).
     62
28      Griswold v. Connecticut, 381 U. S. 479 (1965).
     63
        Cruzan v. Director, Mo. Dep’t. of Health, 497 U. S. 261 (1990).
                                                21
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 22 of 29 Page ID #:76




 1   constitutional right to liberty in the form of her right to marry.
 2         99.    The State Order also violates the Medlins’ fundamental right to liberty in
 3   the form of their right to direct their son’s education and spend time with him.
 4         100. The State Order also violates Batten’s fundamental constitutional rights to
 5   liberty and free association.
 6         101. The State also violates Ball’s fundamental constitutional rights to liberty,
 7   free association, and right to earn a living.
 8         102. The State Order is tantamount to a state-wide confinement of most
 9   Californians, regardless of whether they are infected with COVID-19.
10         103. Unless enjoined, Defendants will act under color of state law to deprive
11   Plaintiffs of their right to liberty as protected by the Due Process Clause.
12         104. Plaintiffs have no adequate remedy at law and will suffer serious and
13   irreparable harm to their constitutional rights unless Defendants are enjoined from
14   implementing and enforcing the State Order.
15         105. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
16   declaratory relief and temporary, preliminary, and permanent injunctive relief
17   invalidating and restraining enforcement of the State Order.
18         106. Plaintiffs found it necessary to engage the services of private counsel to
19   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
20   attorneys’ fees pursuant to 42 U.S.C. § 1988.
21                                THIRD CLAIM FOR RELIEF
22         VIOLATION OF THE FOURTEENTH AMENDMENT OF THE U.S.
23                                       CONSTITUTION
24                      Equal Protection as enforced by 42 U.S.C. § 1983
25                           (By All Plaintiffs against All Defendants)
26         107. Plaintiffs incorporate herein by reference each and every allegation
27   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
28

                                                     22
     First Amended Complaint                                              Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 23 of 29 Page ID #:77




 1         108. The Fourteenth Amendment to the U.S. Constitution provides that “[n]o
 2   State … deny to any person within its jurisdiction the equal protection of the laws.”
 3         109. Equal protection principles revolve around “governmental classifications
 4   that affect some groups of citizens differently than others.” Engquist v. Oregon Dept. of
 5   Agriculture, 553 U.S. 591, 128 S.Ct. 2146, 2152 (2008) (citations omitted).
 6         110. Equal protection has even been upheld when the government treated a
 7   “class of one” differently from others. Willowbrook v. Olech, 528 U.S. 562, 563, 145
 8   L.Ed.2d 1060, 1074 (2000).
 9         111. The touchstone of this analysis is whether a state creates disparity
10   “between classes of individuals whose situations are arguably indistinguishable.” Ross
11   v. Moffitt, 417 U.S. 600, 609, 94 S.Ct. 2437 (1974).
12         112. Any classification that impairs a fundamental right is “presumptively
13   invidious[.]” Plyler v. Doe, 457 U.S. 202, 216, 102 S.Ct. 2382 (1982) (holding that a
14   state’s denial of free public education to undocumented children was unconstitutional).
15         113. The right to work and operate one’s business is a fundamental right.
16         114. Newsom’s arbitrary, unilateral categorization of some businesses as
17   “essential” and others as “non-essential” has shut down Plaintiff Six’s wedding venue,
18   the Medlins’ son’s school, Batten’s school, and Ball’s concert band while leaving other
19   businesses open that have no connection to fighting the COVID-19 emergency.
20         115. This disparate classification and treatment violates Plaintiffs’ fundamental
21   rights, and is presumptively invidious.
22         116. Newsom must show that this disparate treatment “has been precisely
23   tailored to serve a compelling governmental interest.” Plyler, 457 U.S. at 217.
24         117. As discussed above, marijuana retail stores operate in violation of federal
25   law. Upon information and belief, Plaintiff Six’s wedding venue, the Medlins’ son’s
26   school, and Ball’s concert band, all operate in compliance with applicable laws.
27         118. Allowing a politically-connected business that violates federal law to
28   continue operating during the pandemic while shutting down other businesses—such as

                                                23
     First Amended Complaint                                         Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 24 of 29 Page ID #:78




 1   Plaintiff Six’s wedding venue, the Medlins son’s school, and Ball’s concert band—that
 2   follow the law, violates the core principles of equal protection.
 3         119. There is no compelling reason to shut down wedding venues, special needs
 4   schools, and concert bands when other retail stores are allowed to remain open.
 5         120. There is not even a rational basis for this.
 6         121. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 7   declaratory relief and temporary, preliminary, and permanent injunctive relief
 8   invalidating and restraining enforcement of the State Order.
 9         122. Plaintiffs found it necessary to engage the services of private counsel to
10   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
11   attorneys’ fees pursuant to 42 U.S.C. § 1988.
12                              FOURTH CLAIM FOR RELIEF
13           COMBINED VIOLATION OF THE FIFTH AND FOURTEENTH
14      AMENDMENT RIGHTS TO DUE PROCESS AND EQUAL PROTECTION
15   Enforcement of Fundamental Rights from the California Emergency Services Act
16                           (By All Plaintiffs against All Defendants)
17         123. Plaintiffs incorporate herein by reference each and every allegation
18   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
19         124. The Fifth Amendment of the U.S. Constitution declares that “[n]o person
20   shall … be deprived of life, liberty, or property without due process of law.” The Due
21   Process clause “forbids the government to infringe [on] fundamental liberty interests at
22   all, no matter what process is provided, unless the infringement is narrowly tailored to
23   serve a compelling state interest.” Washington, 521 U.S. at 721 (internal quotations
24   omitted).
25         125. The Fourteenth Amendment to the United States Constitution provides that
26   “[n]o State … deny to any person within its jurisdiction the equal protection of the
27   laws.” Any classification that impairs a fundamental right is “presumptively
28   invidious[.]” Plyler, 457 U.S. at 216.

                                                 24
     First Amended Complaint                                             Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 25 of 29 Page ID #:79




 1         126. Many of Californians’ fundamental rights are contained in the California
 2   Emergency Services Act. Cal. Gov’t Code § 8550, et seq.
 3         127. Newsom is authorized to manage state resources and agencies and
 4   coordinate efforts with the federal and local governments under the Act. Cal. Gov’t
 5   Code §§ 8569, 8570-71.
 6         128. Notably absent is any authority to suspend substantive statutes, the U.S.
 7   Constitution, or the right of citizens to exercise their fundamental rights.
 8         129. The State Order violates these California statutes by denying due process
 9   and equal protection.
10         130. The State Order denies due process by usurping the power of local health
11   officials to declare quarantines without providing any process at all. Cal. Health and
12   Safety Code § 120225; Cal. Gov’t Code § 8634. The State Order provides for no
13   opportunity for a hearing; no appeal; no reconsideration.
14         131. If a local official declared a quarantine, then certain procedures must be
15   followed. Ex parte Martin, 83 Cal. App. 2d 164 (1948).
16         132. The fact that Newsom took over local health officials’ authority and
17   declared a statewide quarantine, does not exempt him from complying with due
18   process.
19         133. The State Order’s position of “no process” is not due process.
20         134. In addition, Newsom’s violation of the California Emergency Services Act
21   denies equal protection of the laws by allowing some businesses and professions to be
22   exercised, but all other professions and events are prohibited.
23         135. Newsom has not shown and cannot show that his arbitrary classifications
24   of different businesses are “precisely tailored to serve a compelling governmental
25   interest.” Plyler, 457 U.S. at 217.
26         136. Newsom is required to exercise his authority under the Emergency
27   Services Act “to the fullest extent possible consistent with individual rights and
28

                                                 25
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 26 of 29 Page ID #:80




 1   liberties.” Macias v. State of California, 10 Cal.4th 844, 854, 897 P.2d 530, 536-37
 2   (Cal. 1995).
 3         137. Newsom has not done so.
 4         138. Instead, he has shut down wedding venues and special needs schools while
 5   allowing some retail stores to remain open. He has banned musicians from performing
 6   and even practicing. He has shut down high school graduations and is preventing high
 7   school seniors from properly preparing for college.
 8         139. These are all violations of Plaintiffs’ fundamental rights under the U.S.
 9   Constitution.
10         140. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
11   declaratory relief and temporary, preliminary, and permanent injunctive relief
12   invalidating and restraining enforcement of the State Order.
13         141. Plaintiffs found it necessary to engage the services of private counsel to
14   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
15   attorneys’ fees pursuant to 42 U.S.C. § 1988.
16                                FIFTH CLAIM FOR RELIEF
17                   VIOLATION OF THE CALIFORNIA CONSTITUTION
18                           Right to Liberty (Cal. Const. Art. 1, § 1)
19                           (By All Plaintiffs against All Defendants)
20         142. Plaintiffs incorporate herein by reference each and every allegation
21   contained in the preceding paragraphs of this Complaint as though fully set forth herein.
22         143. Since 1879, the California Constitution has provided intrinsic and
23   unalienable rights and liberties to its citizens. Chief among those rights and liberties are
24   those found in Article 1 of the California Constitution. Article 1, Sections 1 of the
25   California Constitution provides, in pertinent part:
26         All people are by nature free and independent and have inalienable rights.
27         Among these are enjoying and defending life and liberty, acquiring,
           possessing, and protecting property, and pursuing and obtaining safety,
28         happiness, and privacy.

                                                 26
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 27 of 29 Page ID #:81




 1         144. Defendants’ implementation of their State Order has not only interfered
 2   with Plaintiffs’ rights and liberties as set forth under Article 1, Sections 1 of the
 3   California Constitution, but their discriminatory classification of “Non-Essential”
 4   businesses forced Plaintiff Six’s wedding venue to close and cancel their contract with
 5   her. It also forced the Medlins’ son’s special needs school to close. It is preventing Ball
 6   from practicing his trade. It is derailing Batten’s efforts to prepare for college.
 7         145. The State Order has proximately caused tremendous financial harm not just
 8   to Plaintiff Six in the form of the wasted money for engraved decorations and dated
 9   invitations; significant noneconomic harm to the Medlins by blocking their efforts to
10   visit their son; devastating noneconomic harm to Batten by cancelling her high school
11   functions and blocking her efforts to prepare for college; and preventing Ball from
12   practicing his trade and bringing joy and hope to an entire community.
13         146. The State Order’s effects are also felt by the entire California economy,
14   and the State Order will continue to have deleterious effects unless and until Defendants
15   are enjoined by this Court from enforcing the State Order.
16         147. California courts have held that Public Health Officials’ authority over the
17   rights of personal liberty is limited. Before exercising their full powers to quarantine,
18   there must be “reasonable grounds [] to support the belief that the person so held is
19   infected.” Ex parte Martin, 83 Cal. App. 2d 164 (1948). Public Health Officials must be
20   able to show “probable cause to believe the person so held has an infectious disease …”
21   Id.
22         148. California courts found that Public Health Officials could not quarantine
23   12 blocks of San Francisco Chinatown because of nine (9) deaths due to bubonic
24   plague. See Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900), and Wong Wai v.
25   Williamson, 103 F. 1 (C.C. Cal. 1900).
26         149. The court found it “purely arbitrary, unreasonable, unwarranted, wrongful,
27   and oppressive interference with the personal liberty of complainant” who had “never
28   had or contracted said bubonic plague; that he has never been at any time exposed to the

                                                  27
     First Amended Complaint                                            Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 28 of 29 Page ID #:82




 1   danger of contracting it, and has never been in any locality where said bubonic plague,
 2   or any germs of bacteria thereof, has or have existed[.]” Jew Ho, 103 F. 10 (C.C. Cal.
 3   1900).
 4         150. California courts have found that “a mere suspicion [of a contagious
 5   disease], unsupported by facts giving rise to reasonable or probable cause, will afford
 6   no justification at all for depriving persons of their liberty and subjecting them to virtual
 7   imprisonment under a purported order of quarantine.” Ex parte Arta, 52 Cal. App. 380,
 8   383 (1921) (emphasis added).
 9         151. In Jew Ho v. Williamson, 103 F. 10 (C.C. Cal. 1900), and Wong Wai v.
10   Williamson, 103 F. 1 (CC Cal. 1900), the California courts found that there were more
11   than 15,000 people living in the twelve blocks of San Francisco Chinatown who were to
12   be quarantined. The courts found it unreasonable to shut down the ability of over
13   15,000 people to make a living because of nine deaths. This was one death for every
14   1,666 inhabitants of Chinatown.
15         152. The population of California was estimated at 39,512,223 in July 2019
16   according to the U.S. Census Bureau.64 The number of fatalities from COVID-19 in
17   California, as of May 3, 2020, is 2,412.65 This is only 0.0061 percent of the population,
18   or approximately one death for every 16,382 Californians.
19         153. Plaintiff Six has never had or contracted COVID-19 or had contact with
20   COVID-19 patients. The Medlins have never had or contracted COVID-19 or had
21   contact with COVID-19 patients and they have self-quarantined since mid-March from
22   an abundance of caution.
23         154. Requiring Plaintiff Six to reschedule her wedding four months later after
24   all the dated invitations had been mailed and she had ordered numerous personalized
25
26
27   64
       Available as of May 3, 2020 at: https://www.census.gov/quickfacts/CA.
     65
28     Available as of May 7, 2020 at:
     https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx.
                                                28
     First Amended Complaint                                           Case No. 8:20-cv-00877
Case 8:20-cv-00877-JLS-DFM Document 12 Filed 05/14/20 Page 29 of 29 Page ID #:83




 1   wedding items with the original wedding date thereon violated her rights to travel,
 2   liberty, and equal protection under the U.S. and California Constitutions.
 3         155.    Plaintiffs have no adequate remedy at law and will suffer serious and
 4   irreparable harm to their constitutional rights unless Defendants are enjoined from
 5   implementing and enforcing the State Order.
 6         156.    Plaintiffs found it necessary to engage the services of private counsel to
 7   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 8   attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
 9
10         WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment
11   against Defendants as follows:
12         A.     An order and judgment declaring that the State Order, facially and as-
13   applied to Plaintiffs, violates the Fifth and Fourteenth Amendments to the U.S.
14   Constitution and Article 1, Section 1 of the California Constitution;
15         B.     An order temporarily, preliminarily, and permanently enjoining and
16   prohibiting Defendants from enforcing the State Order or otherwise interfering with
17   Plaintiffs’ constitutional rights and liberties;
18         C.     For attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, California
19   Code of Civil Procedure Section 1021.5, and any other legal basis for such fees and
20   costs as may apply;
21         D.     Such other and further relief as the Court deems appropriate and just.
22
23   Date: May 14, 2020                       DHILLON LAW GROUP INC.
24
                                        By: /s/ Harmeet K. Dhillon
25                                          HARMEET K. DHILLON (SBN: 207873)
26                                          MARK P. MEUSER (SBN: 231335)
                                            GREGORY R. MICHAEL (SBN: 306814)
27
28                                            Attorneys for Plaintiffs

                                                   29
     First Amended Complaint                                             Case No. 8:20-cv-00877
